      Case 1:17-cv-00589-LGS-RWL Document 655 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 MEDIDATA SOLUTIONS, INC. et al.,                             :
                                              Plaintiffs, :
                                                              :   17 Civ. 589 (LGS)
                            -against-                         :
                                                              :       ORDER
 VEEVA SYSTEMS, INC.,                                         :
                                              Defendant. :
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this Court’s August 25, 2021, Opinion & Order (Dkt. No. 651) reopened

expert discovery for the limited purpose of allowing (i) Plaintiffs to supplement the expert report

of David Hall (the “Hall Report”) in accordance with this Court’s prior rulings (ii) and

Defendant to obtain any supplemental responsive report.

        WHEREAS, the parties were required to meet and confer and file a proposed plan

regarding (i) submission of a revised Hall Report, (ii) any responsive report by Defendant, as

well as discovery or motion practice in connection with the revised or supplemental reports and

(iii) payment of Defendant’s costs and fees.

        WHEREAS, the parties submitted a joint letter on September 8, 2021, describing their

disagreements about scheduling and remaining discovery. It is hereby

        ORDERED that any additional motions in limine must be limited to new information

arising out of the updated expert reports that could not have been filed previously. It is further

        ORDERED that both parties shall produce the updated financial information described

in their joint letter (Dkt. No. 653), in accordance with the revised schedule set forth below.
      Case 1:17-cv-00589-LGS-RWL Document 655 Filed 09/13/21 Page 2 of 2




          Event                                    Schedule
          Veeva to produce updated financials      September 14, 2021
          Medidata to produce updated              September 17, 2021
          financials
          Medidata to disclose updated Hall        September 24, 2021
          Report
          Veeva to disclose updated                October 1, 2021
          Ingberman Report
          Additional Motions in Limine             October 8, 2021
          Oppositions to Additional Motions        October 15, 2021
          in Limine
          Deposition of Mr. Hall                   October 18 – 22, 2021
          Deposition of Dr. Ingberman              October 25 – 29, 2021


It is further

        ORDERED that Plaintiffs shall produce Rick Piazza, Tobias Schaefer and Michael

Wendell for depositions for the limited purpose of discussing any information they may provide

Mr. Hall in connection with the updated Hall Report. The parties shall meet and confer on any

additional depositions following the disclosure of the updated expert reports, and promptly bring

any disputes to this Court’s attention. It is further

        ORDERED that Defendant’s Motion in Limine No. 6 is denied as moot without

prejudice to renewal following the depositions of Messrs. Piazza, Schaefer and Wendell. The

Clerk of Court is respectfully directed to close the motions at Docket Nos. 431 and 434.



Dated: September 13, 2021
       New York, New York
